      Case 2:19-cv-01469-SMB Document 107 Filed 06/09/21 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Casey J Purington,                                 No. CV-19-01469-PHX-SMB
10                  Plaintiff,                          ORDER
11   v.
12   GEICO Insurance Agency Incorporated, et
     al.,
13
                    Defendants.
14
15          Pending before the Court is Defendant Geico Casualty Company’s Motion for an
16   award of attorney’s fees. (Doc. 98.) Plaintiff filed a response, (Doc. 102) and Defendant

17   filed a reply. (Doc. 104.) having considered the parties briefing and relevant law, The Court
18   renders the following decision.

19          Plaintiff filed this case seeking to recover against the Defendant for breach of an

20   insurance contract and for Defendant’s alleged bad faith breach of the duty of good faith
21   and fair dealing. (Doc. 1-3 at 16-18.) After approximately eighteen months of litigation,
22   this Court issued summary judgment against the Plaintiff on each of his claims. (Doc. 97).

23   In its grant of summary judgement, the Court noted Plaintiff had absolutely failed to present

24   a single shred of evidence for his claim of bad faith and had presented no evidence Geico

25   had breached his contract. (Id.) Defendant now argues that in light of the fact of this case

26   and the Court’s ruling, it is entitled to an award of attorney fees under A.R.S. § 12-341.01.
27          Under Arizona law, “[i]n any contested action arising out of a contract, express or
28   implied, the court may award the successful party reasonable attorney fees.” A.R.S. § 12-
      Case 2:19-cv-01469-SMB Document 107 Filed 06/09/21 Page 2 of 3



 1   341.01(A). “The legislature used the phrase ‘may award’ in authorizing the trial judge to
 2   award a successful contract litigant reasonable attorney's fees.” Associated Indem. Corp. v.
 3   Warner, 143 Ariz. 567, 570 (1985). Arizona courts have long held that
 4
 5          A court has broad discretion whether to award attorney fees and may consider
            factors including (1) "[t]he merits of the claim or defense presented by the
 6          unsuccessful party"; (2) whether "[t]he litigation could have been avoided or
            settled and the successful party's efforts were completely superfluous in
 7
            achieving the result"; (3) whether the unsuccessful party would suffer
 8          "extreme hardship"; (4) whether the successful party prevailed as to all relief
            sought; (5) whether novel legal questions were presented; and (6) whether
 9
            the award would discourage parties from litigating or defending legitimate
10          contract issues.
11
     Goodman v. 12 Univ. Ltd. Liab. Co., No. 2 CA-CV 2020-0034, 2020 Ariz. App. Unpub.
12
     LEXIS 1251, at *24-25 (Ct. App. Nov. 23, 2020) (citing Associated Indem. Corp, 143 Ariz.
13
     at 570).
14
     The Court makes the following findings as to each of the above listed factors:
15      1. Geico had a meritorious defense and ultimately succeeded on its motion for
16         summary judgment. This factor weighs in favor of Defendant.
        2. Throughout this entire case and from the beginning of his claim with Geico, Plaintiff
17
           demanded the policy limit. He also refused to participate in arbitration and/or
18         mediation prior to litigation. After the case was filed, Plaintiff refused to participate
19         in mediation unless Geico paid for the mediation in full. Geico paid for the
           mediation but Plaintiff still refused to negotiate. Additionally, after summary
20         judgment was granted in favor of Geico, it made further offers to settle the case to
21         avoid appeal and Plaintiff refused. This factor weighs in favor of Defendant.
        3. Plaintiff claims that an award of attorneys’ fees would be a hardship but provides
22         no evidence of his financial situation. Because “[t]he party asserting financial
23         hardship has the burden of coming forward with prima facie evidence of the
           financial hardship,” Woerth v. City of Flagstaff, 167 Ariz. 412, 808 P.2d 297, 305
24
           (Ct. App. 1990), and Plaintiff has not done so, the Court finds that this factor weighs
25         in favor of Defendant’s request for fees. See also, Ameriprise Fin. Servs. v.
26         Ekweani, 2015 U.S. Dist. LEXIS 79959, at *5 (D. Ariz. 2015) and Ogden v. CDI
           Corp., 2013 U.S. Dist. LEXIS 38603, at *4-6 (D. Ariz. 2013). Geico did provide
27         quotes from Plaintiff’s depositions where Plaintiff claimed to have a lucrative
28         business and lavish lifestyle prior to the accident. There is no evidence regarding
           Plaintiff’s financial position post-accident.

                                                  -2-
      Case 2:19-cv-01469-SMB Document 107 Filed 06/09/21 Page 3 of 3



 1      4. Defendant prevailed on all claims and is the successful party.
 2      5. There is nothing novel about the claim or defense in this case. It was an insurance
           bad faith claim which occurs regularly in this court.
 3      6. Defendant requests an award of $136,446.50. While these fees are reasonable given
 4         Plaintiff’s hostile and uncooperative behavior throughout this case, such a fee award
           would likely deter others from bringing claims against insurance companies.
 5
 6   Overall, the Court finds that attorney’s fees should be awarded in this case.
 7          In the exercise of the Court’s discretion, the award will be reduced to $15,000. The
 8   Court awards less than the full amount because Plaintiff is appearing pro se and it is likely
 9   that a full award would result in hardship. While Plaintiff did not provide financial
10   information or testimony to support the hardship claim, There was evidence presented at
11   the summary judgment phase that Plaintiff does have ongoing health issues that may be
12   unrelated to the car accident. Further, the Court notes that when awarding fees it must
13   balance the conduct with the parties with the fact that an excessive or crippling award of
14   fees cannot but chill the willingness of other individuals with potentially meritorious claims
15   from seeking protection of their rights in Court. Few would pursue a claim against insurers
16   while knowing they risk not only defeat, but the imposition of fees substantially greater
17   than even the maximum recovery sought.
18          Accordingly,
19          IT IS ORDERED that Defendant Geico Casualty Company’s Motion for an award
20   of attorney’s fees, (Doc. 98), is granted in part. Defendant is awarded $15,000 in
21   attorney’s fees against Plaintiff.
22          Dated this 8th day of June, 2021.
23
24
25
26
27
28


                                                 -3-
